Order, Supreme Court, New York County (Taylor, J.), entered October 24, 1983, which dismissed the complaint for failure to state a cause of action, affirmed, without costs and disbursements.
We affirm for the reasons stated by Justice Taylor. We would only add that plaintiff funds’ voluntary withdrawal from the Patrolmen’s Benevolent Association’s Health & Welfare Fund was not a mutual disassociation by two contracting parties, as argued by the dissent. When plaintiffs unilaterally left the fund they relinquished all rights in the surplus, and any “windfall” is of their own choosing. Concur — Murphy, P. J., Kupferman and Sullivan, JJ.